Name: Commission Regulation (EEC) No 1601/81 of 16 June 1981 derogating from Regulation (EEC) No 1726/70 on the procedure for granting the premium for leaf tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 6 . 81 Official Journal of the European Communities No L 159/ 11 COMMISSION REGULATION (EEC) No 1601/81 of 16 June 1981 derogating from Regulation (EEC) No 1726/70 on the procedure for granting the premium for leaf tobacco priate to put back the said time limits in respect of those cultivation declarations and contracts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (J ), as last amended by the Act of Accession of Greece, and in particular the first subparagraph of Article 3 (3) thereof, Whereas Article 26 of Commission Regulation (EEC) No 1726/70 (2), as last amended by Regulation (EEC) No 3477/80 (3), provides that cultivation declarations and contracts must be concluded before 1 May and registered before 1 July of the year in which they take effect ; Whereas, in view of certain administrative difficulties, it has been found very difficult to comply with these time limits for cultivation declarations and contracts taking effect in 1981 ; whereas it is therefore appro ­ Notwithstanding the first subparagraph of Article 2b (3) and the first indent of Article 2b (6) (a) of Regu ­ lation (EEC) No 1726/70, cultivation declarations and contracts taking effect in 1981 may be concluded up to 30 June 1981 and registered up to 31 July 1981 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 June 1981 . For the Commission The President Gaston THORN (i) OJ No L 94, 28 . 4 . 1970 , p . 1 . 0 OJ No L 191 , 27. 8 . 1970, p . 1 . (3) OJ No L 363, 31 . 12. 1980, p . 81 .